Exhibit 10.1


Moderna, Inc.
Amended and Restated Non-Employee Director Compensation Policy
The purpose of this Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”) of Moderna, Inc., a Delaware corporation (the “Company”),
is to provide a total compensation package that enables the Company to attract
and retain, on a long-term basis, high-caliber directors who are not employees
or officers of the Company or its subsidiaries (“Outside Directors”). In
furtherance of the purpose stated above, all Outside Directors shall be paid
compensation for services provided to the Company as set forth below:
I.
Cash Retainers

(a)
Annual Retainer for Board Membership: $50,000 for general availability and
participation in meetings and on conference calls of our Board of Directors (the
“Board of Directors”). No additional compensation for attending individual Board
of Director meetings.

(b)
Additional Annual Retainer for Non-Executive Chairman of the Board of Directors:
$40,000

(c)
Additional Annual Retainers for Committee Membership:

Audit Committee Chairperson: $20,000
Audit Committee non-Chairperson member: $10,000
Compensation & Talent Committee Chairperson: $15,000
Compensation & Talent Committee non-Chairperson member: $7,500
Nominating and Corporate Governance Committee Chairperson: $10,000
Nominating and Corporate Governance Committee non-Chairperson member: $5,000
Product Development Committee Chairperson: $15,000
Product Development non-Chairperson member: $7,500
No additional compensation for attending individual committee meetings. All cash
retainers will be paid quarterly, in arrears, or upon the earlier resignation or
removal of the Outside Director. Cash retainers owing to Outsider Directors
shall be annualized, meaning that with respect to Outside Directors who join the
Board of Directors during the calendar year, such amounts shall be pro-rated
based on the number of calendar days served by such director.
II.
Equity Retainers

All grants of equity retainer awards to Outside Directors pursuant to this
Policy will be automatic and nondiscretionary and will be made in accordance
with the following provisions:


    

--------------------------------------------------------------------------------




(a)Value. For purposes of this Policy, “Value” means with respect to (i) any
award of stock options the grant date fair value of the option (i.e.,
Black-Scholes Value) determined in accordance with the reasonable assumptions
and methodologies employed by the Company for calculating the fair value of
options under ASC 718; and (ii) any award of restricted stock and restricted
stock units the product of (A) the closing market price on The Nasdaq Global
Market (or such other market on which the Company’s common stock is then
principally listed) of one share of the Company’s common stock on the grant
date, and (B) the aggregate number of shares pursuant to such award.
(b)    Revisions. The Compensation & Talent Committee (the “Compensation
Committee”) in its discretion may change and otherwise revise the terms of
awards to be granted under this Policy, including, without limitation, the
number of shares subject thereto, for awards of the same or different type
granted on or after the date the Compensation Committee determines to make any
such change or revision.
(c)    Sale Event Acceleration. In the event of a Sale Event (as defined in the
Company’s 2018 Stock Option and Incentive Plan (the “Stock Plan”)), the equity
retainer awards granted to Outside Directors pursuant to this Policy shall
become 100% vested and exercisable.
(d)    Initial Grant. Upon initial election to the Board of Directors, each new
Outside Director will receive an initial, one-time grant of a non-statutory
stock option (the “Initial Grant”) with a Value of $400,000, an exercise price
per share equal to the closing price of a share of the Company’s common stock on
the date of grant and a term of ten years, that vests in full on the one-year
anniversary of the grant date; provided, however, that all vesting ceases if the
director resigns from our Board of Directors or otherwise ceases to serve as a
director, unless the Board of Directors determines that the circumstances
warrant continuation of vesting.
(e)    Annual Grant. On the date of the Company’s Annual Meeting of
Stockholders, each Outside Director who will continue as a member of the Board
of Directors following such Annual Meeting of Stockholders will receive a grant
of a non-statutory stock option on the date of such Annual Meeting of
Stockholders (the “Annual Grant”) with a Value of $425,000, an exercise price
per share equal to the closing price of a share of the Company’s common stock on
the date of grant and a term of ten years, that vests in full on the earlier of
(i) the one-year anniversary of the grant date or (ii) the next Annual Meeting
of Stockholders; provided, however, that all vesting ceases if the director
resigns from our Board of Directors or otherwise ceases to serve as a director,
unless the Board of Directors determines that the circumstances warrant
continuation of vesting. If a new Outside Director joins our Board of Directors
on a date other than the date of the Company’s Annual Meeting of Stockholders,
then such Outside Director will be granted a pro-rata portion of the Annual
Grant based on the time between such Outside Director’s appointment and the next
Annual Meeting of Stockholders, on the first eligible grant date following such
Outside Director’s appointment to our Board of Directors.
III.
Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
Outside Directors in attending meetings of the Board of Directors or any
committee thereof.


    

--------------------------------------------------------------------------------




IV.
Maximum Annual Compensation

The aggregate amount of compensation, including both equity compensation and
cash compensation, paid to any Outside Director in a calendar year period shall
not exceed $1,500,000 for the first year of service and $1,000,000 for each year
of service thereafter (or such other limits as may be set forth in Section 3(b)
of the Stock Plan or any similar provision of a successor plan). For this
purpose, the “amount” of equity compensation paid in a calendar year shall be
determined based on the grant date fair value thereof, as determined in
accordance with ASC 718 or its successor provision, but excluding the impact of
estimated forfeitures related to service-based vesting conditions.


Date Amended and Restated Policy Approved: March 21, 2019.


    